Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2021

                                      No. 04-21-00474-CV

                              IN THE INTEREST OF B.S., child,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-02300
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The court reporter responsible for preparing the reporter’s record in
this appeal has filed a notification of late reporter’s record, requesting an extension to December
1, 2021. We grant her request and order her to file the reporter’s record on or before December 1,
2021.
        Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court